     Case 2:20-cv-00447-TLN-AC Document 38 Filed 01/15/21 Page 1 of 2


1

2

3

4

5

6

7

8                                 UNITED STATES DISTRICT COURT

9                               EASTERN DISTRICT OF CALIFORNIA

10

11    JOSEPH ABAD; AUSTEN BROWN,                      No. 2:20-cv-00447-TLN-AC
12                      Plaintiffs,
13           v.
14    CHARLTON BONHAM, in his official
      capacity as Director of the California
15    Department of Fish and Wildlife; and
      XAVIER BECERRA, in his official
16    capacity as Attorney General of the State
      of California,
17
                        Defendants.
18
      GARY BURKE; FRED HEPP; and JEFF                 No. 2:21-cv-00003-WBS-JDP
19    HEPP,
20                      Plaintiffs,
21           v.
                                                      RELATED CASE ORDER
22    CHARLTON BONHAM, in his official
      capacity as Director of the California
23    Department of Fish and Wildlife; and
      XAVIER BECERRA, in his official
24    capacity as Attorney General of the State
      of California,
25
                        Defendants.
26
27          Plaintiff filed a Notice of Related Cases in the above-captioned action on January 4, 2021.

28   (ECF No. 37.) Examination of the above-captioned actions reveals they are related within the
                                                      1
      Case 2:20-cv-00447-TLN-AC Document 38 Filed 01/15/21 Page 2 of 2


1    meaning of Local Rule 123 (E.D. Cal. 1997). Pursuant to Rule 123 of the Local Rules of the

2    United States District Court for the Eastern District of California, two actions are related when

3    they involve the same parties and are based on the same or similar claim(s); when they involve

4    the same transaction, property, or event; or when they “involve similar questions of fact and the

5    same question of law and their assignment to the same Judge . . . is likely to effect a substantial

6    savings of judicial effort.” L.R. 123(a). Further,

7                   [i]f the Judge to whom the action with the lower or lowest number
                    has been assigned determines that assignment of the actions to a
8                   single Judge is likely to effect a savings of judicial effort or other
                    economies, that Judge is authorized to enter an order reassigning all
9                   higher numbered related actions to himself or herself.
10   L.R. 123(c).

11          Here, the actions are based on similar challenges to the California Fish and Game Code.

12   The actions involve similar underlying alleged facts and the same questions of law.

13   Consequently, assignment to the same judge would “effect a substantial savings of judicial

14   effort.” L.R. 123(a), see also L.R. 123(c).

15          Relating the cases under Local Rule 123, however, merely has the result that both actions

16   are assigned to the same judge, it does not consolidate the actions. Under the regular practice of

17   this Court, related cases are generally assigned to the judge and magistrate judge to whom the

18   first filed action was assigned. Should either party wish to consolidate the actions, the

19   appropriate motion or stipulation must be filed.

20          IT IS THEREFORE ORDERED that the action denominated 2:21-cv-00003-WBS-JDP is
21   reassigned to District Judge Troy L. Nunley and Magistrate Judge Allison Claire, and the caption

22   shall read 2:21-cv-00003-TLN-AC. Any dates currently set in 2:21-cv-00003-WBS-JDP are

23   hereby VACATED, and the parties are ordered to refile any pending motions before this Court.

24   The Clerk of the Court is to issue the Initial Pretrial Scheduling Order.

25          IT IS SO ORDERED.

26   DATED: January 13, 2021
27

28                                                                  Troy L. Nunley
                                                          2         United States District Judge
